Citation Nr: 1135872	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  This matter was previously before the Board in December 2007, September 2009, and August 2010.

In November 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

A VA examiner has linked the Veteran's hearing loss disability to his military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of entitlement to service connection for hearing loss, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.  In the same manner, in light of the favorable decision the Board does not find it necessary to address the Veteran's March 2011 assertion that there has not been substantial compliance with its August 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of the nervous system) and a psychosis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's DD Form 214 reflects that his military occupational specialty was an armor crewman.

The Veteran's June 1961 service entrance examination noted that the Veteran's ears were normal and indicated bilateral whisper test results of 15/15; there was no audiological testing.

The Veteran's May 1964 service separation examination report noted that the Veteran's ears were normal on physical examination.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not tested
15
LEFT
15
15
20
Not tested
25

The Veteran specifically indicated that he had ear, nose, or throat trouble on the corresponding report of medical history portion of the May 1964 service separation examination.  Tonsillitis was noted.

May 2009 and September 2010 audiometric examination reports of record demonstrate current hearing loss disability for VA purposes in each ear.  38 C.F.R. § 3.385.

A May 2009 VA audiologist commented as follows:

Considering pre military occupation, military service in the Army, military audiometric data, current audiometric thresholds and current age, post military employment, descriptions of a specific acoustic trauma during the service, it is my opinion that HEARING LOSS is at least as likely as not caused by or a result of noise exposure during military service.

As normal right ear and left ear hearing was demonstrated on examination for enlistment into service, the presumption of soundness on induction attaches as to right ear and left ear hearing ability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The May 2009 VA examiner has linked the Veteran's hearing loss to his active service.  As for the probative value of the May 2009 opinion, while the May 2009 VA examiner indicated that the Veteran's claims file and military records were not available for review, the Board observes that the opinion was based on an examination of the Veteran and on service medical records provided by the Veteran to the examiner at the time of the examination.

The Board acknowledges that in addendums dated in June 2009 and January 2010 the May 2009 VA examiner essentially stated that the Veteran's current hearing loss was not likely related to his active military service.  The Board finds it significant that the May 2009 VA examiner's opinion contained language indicating that there was "descriptions of a specific acoustic trauma during the service," with such language being noticeably absent in the June 2009 and January 2010 addendums.  In fact, the January 2010 addendum noted that the Veteran had reported that he was an armor crewman but "did not serve in combat."  

It appears to the Board that the Veteran's credible report of acoustic trauma in service was one of the reasons that the May 2009 VA examiner originally provided an opinion favorable to the Veteran's claim.  In this regard, the Board observes that the Veteran has consistently maintained that he was exposed to tank round fire as a crewman of a tank serving primarily as a loader.  With regard to the right ear hearing loss, the Board acknowledges that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's assertions on acoustic trauma during service, and even of a specific incident during service (when two tanks fired their guns near him at the same time) were essentially supported by two lay statements (dated in January 2008) submitted in support of the Veteran's claim.  Further, the Board observes that the incident involving the tanks firing their guns near the Veteran appeared to be instrumental in the June 2005 VA examiner's opinion that the Veteran's tinnitus was related to his military service.

In sum, the main difference between the May 2009 VA examiner's initial opinion and the addendums provided thereafter appears to be the simple fact that the claims file was of record when completing the addendums.  However, the May 2009 VA examiner's comments concerning medical history were consistent with the medical record, and, even more significant, the Veteran did personally provide his service entrance and service separation examination reports at the time of the May 2009 VA examination.

The Board finds that the evidence of record as a whole is at least in equipoise as to a nexus to service.  Resolving doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability  is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


